Title: To George Washington from Daniel Carroll, 11 July 1794
From: Carroll, Daniel
To: Washington, George


               
                  Sir,
                  City of Washington July 11th 1794
               
               I communicated the Conversation I was honord with at Bladensburgh to Messrs Johnson & Stuart, & have it not in my power to say any thing material on the subject respecting their Successors—We have appointed to meet the 27th Instant, & I find they expect their Commissions to expire by the 1st of Augt. It woud have a pleasing circumstance to me, and advantageous to the public, that the Gentln who are to succeed them cou’d be attending during the few days we may be together, but that probably is not to be expected—Messrs Johnson & Stuart have said that they will meet the Commissioners at some convenient time, & give every explanation & information in their power.
               Govr Lee of Maryland calld on me yesterday, & put a letter into my hands which he had receivd from Mr Potts—The Contents in general are that he intends to resign his seat in the Senate of the United States—It is probable you may have receivd some information on this Subject, & of his desire, that if a vacancy shoud happen soon expected from the very reduc’d State of the Naval Officer in Baltimore, that he might be considerd—You I believe, Sr, possess a full knowledge of the meritts of this Gentleman, It is at the request of Govr Lee, & from the very great esteem I have for Mr Potts myself that I venture to join in recommending so meritorious a Character—I informd Gov. Lee that probably a Gentln of abilities in the Law might be considerd by you as most
                  
                  proper to Succeed Mr Johnson, & askd him whether there woud be a chance of Mr Potts serving as a Commissioner & residing in the City—he answerd that he (Mr Potts) had a large family & that it might depend on considerations necessary in consequence thereof.
               Govr Lee likewise, wishd me if I was about writing to you, to introduce another Subject respecting Mr Chase—"He thinks his conduct on some late & interesting occasions has great meritt, & that his Services might be relied on upon honorable & constitutionable ground that in justice to him he must say that he thinks he acted upon Sound & patriotic principles, & firmly believd that his setteld and stedfast resolution is never to abandon them, & thinks that he is a warm supporter of order & good Government, & that I will oblige him by speaking of him as Such to you"—I candidly told Govr Lee that I would mention the above as Solely from him—he said that what he mentiond was not with a view to any particular matter.
               I did not think it proper to mention to Mr Lee any thing on the subject of our conversation respecting him. I have the honor to be with great respect, Sir, your Mo. Obet & very Hble Servt
               
                  Danl Carroll
               
            